Citation Nr: 0401799	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-02 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to August 
1959, and from February 1974 to August 1991.  

This matter arises from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The veteran contends that the currently assigned 10 percent 
disability ratings do not adequately reflect the severity of 
his service-connected bilateral knee degenerative arthritis.  
In that regard, he contends that he experiences significant 
functional impairment resulting from pain and fatigue, and 
that he has been advised to undergo a total knee replacements 
in each knee.  Accordingly, the veteran seeks entitlement to 
disability evaluations in excess of 10 percent for his 
degenerative arthritis of the knees.  

A review of the veteran's claims file discloses that he is 
currently assigned separate 10 percent disability evaluations 
for arthritis of the left and right knee under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  He 
underwent a VA rating examination in March 2002 in which he 
was shown to have a range of motion in the left knee from 0 
to 105 degrees, and in the right knee from 0 to 90 degrees.  
Normal range of motion of the knee, as set forth at 38 C.F.R. 
§ 4.71, Plate II (2003) is described as from 0 to 140 
degrees.  The veteran has variously been described as having 
moderately advanced to severe degenerative joint disease in 
both knees.  

In support of his claim for increased ratings, the veteran 
has submitted statements indicating that he experiences 
significant functional impairment due to pain, weakness, and 
fatigability in his bilateral knees.  In addition, he 
maintains that his treating physicians have advised him that 
he will soon require total joint replacements in both knees.  
The Board observes that the veteran's assertions appear to be 
supported by notes contained in the contemporaneous clinical 
treatment records.  In September 1994, for example, he was 
observed to be able to walk unassisted, but distance was 
limited due to degenerative joint disease.  

The physician who conducted the most recent rating 
examination in March 2002 did not address the effects of any 
pain, weakness, or fatigability in the knees, and did not 
otherwise address any of the veteran's other complaints 
relating to functional impairment or his claims of having 
been advised of the need to undergo knee replacement surgery 
in the future.  Accordingly, after a review of the appeal, 
the Board finds that further procedural and evidentiary 
development is necessary in order to properly adjudicate the 
veteran's claim.  

To that end, the veteran should be scheduled to undergo a VA 
rating examination to determine the extent, nature, and 
severity of his bilateral knee disability.  The examiner 
should be requested to address the veteran's complaints of 
experiencing functional impairment due to pain, fatigue and 
weakness, and also his assertions of having been advised of 
the need to undergo future knee replacement surgery.  See 
generally, 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In a statement dated in June 2003, and received by the Board 
in August 2003, the veteran expressed disagreement with the 
RO's May 2003 rating decision wherein it denied entitlement 
to service connection for skin cancer.  He advanced 
additional theories to substantiate his claim, and suggested 
that additional medical records existed which might further 
support his claim.  The Board regards the statement received 
in August 2003 as a notice of disagreement (NOD) with respect 
to the issue of entitlement to service connection for skin 
cancer.  In any event, it does not appear that the RO has had 
an opportunity to review the veteran's statement.  

Further, it does not appear that the RO has had an 
opportunity to issue a statement of the case (SOC) addressing 
the issue of entitlement to service connection for skin 
cancer.  Therefore, pursuant to the holding of the CAVC in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), such 
issue must also be remanded back to the RO for issuance of an 
SOC.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  

In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) must be fully 
complied with and satisfied.  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral knee 
degenerative arthritis.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of 
bilateral knee degenerative arthritis.
The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected bilateral 
knee disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?
(b) Does the service-connected bilateral 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral knee disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected bilateral knee 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee 
disability.
(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral knee disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
AMC must review the claims file to ensure 
that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  The VBA AMC is requested to issue a 
statement of the case with respect to the 
issue of entitlement to service 
connection for skin cancer.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to pursue an appeal of that issue.  

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
bilateral knee degenerative arthritis.  
In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


